DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claim 2, line 7 recites “estimated radar data for individual of the plurality of radar returns”. It appears the claims should recited “estimated radar data for an individual of the plurality of radar returns”
Claim 3, line 2-3 recites “to the first time to the first time”. It appears the second “to the first time should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical steps without significantly more. 
The claim(s) recite(s) (claim 1) determining a subset of radar returns associated with an object in an environment of the autonomous vehicle, the subset of radar returns comprising a plurality of the first radar returns and at least one of the second radar returns and being associated with a time; determining a center of rotation of the object; determining, based on the subset of radar returns, a yaw rate of the object about the center of rotation and a two-dimensional velocity of the object at the time; and generating, based at least in part on the yaw rate, a travel path through the environment relative to the object, (claim 2) and determining, 
This judicial exception is not integrated into a practical application because they are not integrated into a particular device but merely procedures performed by a computer readable medium. This judicial exception is not integrated into a practical application because the first radar sensor and second radar sensor are merely acting as data bases that store data for retrieval and do not amount to significantly more than the judicial exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (claim 1) receiving, from the first radar sensor, first radar returns; receiving, from the second radar sensor, second radar returns, (claim 2) receiving historical information about at least one of the autonomous vehicle or the object; (claim 7) receiving radar returns from at least one radar sensor, (claim 12) receiving historical information about the object, (claim 13) receiving timestamp information associated with the radar returns, (claim 14) receiving historical information comprising one or more of a previously determined yaw rate or velocity of the object; (claim 16) receiving radar data from one or more radar sensors; (claim 18) receiving timestamp information associated with the radar returns are merely steps of insignificant pre-solution data gathering.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (claim 2) a first radar return of the first radar returns and a second radar return of the second radar returns include timestamp information, (claim 4) the first radar returns are associated with a first radar scan captured at the time and the time is a first time, the second radar returns are associated with a second radar scan captured at a second time prior to the first time, the historical information comprises at least one of an object velocity or an object yaw rate at the second time (claim 7) the radar returns including information about a first distance to the at least one radar sensor; (claim 12) the historical information comprising at least one of an historical velocity, an historical acceleration, a historical yaw rate, a historical orientation, or an historical position of the object, (claim 13) the yaw rate is an instantaneous yaw rate determined for the period of time (claim 14) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 10-11, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cieslar et al (US 20180356517). Cieslar teaches (claim 1 and 16) an autonomous vehicle comprising: a first radar sensor on the vehicle (abs, “A method of determining the yaw rate ([circumflex over (.omega.)].sub.t) of a target vehicle in a horizontal plane by a host vehicle equipped with a radar system”); a second radar sensor on the vehicle (para 86, “There are different ways detections from multiple sensors can be used when the target is in the common area of their FOVs”); one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, cause to vehicle to perform acts (para 35, “a radar system where reflected radar signals (detection) from another vehicle in the field of view are processed to provide data in order to ascertain these parameters”) comprising: receiving, from the first radar sensor, first radar returns (para 37, “Radar detections received by the host vehicle form the target”); receiving, from the second radar sensor, second radar returns (para 86” each sensor can calculate a cloud algorithm result ”); determining a subset of radar returns associated with an object in an environment of the autonomous vehicle(para 37, “Radar detections received by the host vehicle form the target”);, the subset of radar returns comprising a plurality of the first radar returns and at least one of the second radar returns and being associated with a time (para 62 “this method is that one needs to find a (stationary) point of intersection of two lines passing through the (moving) sensor in multiple time instances”); determining a center of rotation of the object (para 81, “a geometrical interpretation of the method. Center of rotation estimated to be in the location of the dot 10” and para 87 “Each sensor can calculate its own center of rotation”); determining, based on the subset of radar returns, a yaw rate of the object about the center of rotation (abs, “the position of the center of rotation [[circumflex over (x)].sub.t,COR, y.sub.t,COR] of the target; h) estimating and yaw rate [circumflex over (.omega.)].sub.t from the position of the center of rotation”) and a two-dimensional velocity of the object at the time (para 2, “the instantaneous values of lateral velocity, longitudinal velocity and yaw rate”); and generating, based at least in part on the yaw rate, a travel path through the environment relative to the object (para 3, “temporarily allow a closer following distance because the target-vehicle is turning out of the travel path of the host-vehicle.”), (claim 6) the generating the travel path includes generating a predicted motion of the object based at least in part on the yaw rate, the acts further comprising: controlling the vehicle to travel along the travel path (para 3, “the yaw-rate of the target vehicle can be useful to, for example, temporarily allow a closer following distance because the target-vehicle is turning out of the travel path of the host-vehicle”), (claim 7) a method comprising: receiving radar returns from at least one radar sensor, the radar It is to be noted that the "raw data" from this single radar look provides the parameters of r.sub.i--range (or radial distance), .theta..sub.i--azimuth angle, [dot over (r)].sub.i--raw range rate (or radial velocity) for each ith point of m point detections on a rigid body. These are the parameters which are used to determine the yaw rate as well as longitudinal and lateral velocities”) for individual returns of the subset of the radar returns, determining a second distance from a location associated with the individual return to a rotational center of the object (para 69 and para 86” each sensor can calculate a cloud algorithm result based on its own detections”); and determining, based at least in part on the first distance and the second distance, a yaw rate of the object about the rotational center (para 81, “a geometrical interpretation of the method. Center of rotation estimated to be in the location of the dot 10”), (claim 10) determining, based at least in part on the first distance and the second distance, a two-dimensional velocity of the object (para 69, “”It is to be noted that the "raw data" from this single radar look provides the parameters of r.sub.i--range (or radial distance), .theta..sub.i--azimuth angle, [dot over (r)].sub.i--raw range rate (or radial velocity) for each ith point of m point detections on a rigid body. These are the parameters which are used to determine the yaw rate as well as longitudinal and lateral velocities”), (claim 11 and 17) the determining the subset of the radar returns associated with the object comprises generating a cluster of radar returns clustered based at least in part on at least one of positions of the radar returns, velocities of the radar returns, or signal strengths of the radar returns (para 61, “Calculations based on the three raw detections denoted 6 ”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cieslar as applied to claim 1 above, and further in view of Liu et al (US 20170097410). Liu teaches (claim 2) a radar returns include timestamp information (para 16, “sampling time index (i.e. the present time) for sampled instances of radar-signals or radar reflections”), the acts further comprising: receiving historical information about at least one of the autonomous vehicle or the object (para 16, “sampling time index (i.e. the present time) for sampled instances of radar-signals or radar reflections” sampled data is inherently historical); and determining, based at least in part on the historical information and the timestamp information, estimated radar data for individual of the plurality of radar returns (para 18), wherein the yaw rate is determined based at least in part on the estimated radar data (para 19). It would have been obvious to modify Cieslar to include a radar returns include timestamp information the acts further comprising: receiving historical information about at least one of the autonomous vehicle or the object, sampled data is inherently historical); and determining, based at least in part on the historical information and the timestamp information, estimated radar data for individual of the plurality of radar returns, and the yaw rate is determined based at least in part on the estimated radar data because it is merely a substitution of a well-known method to determine the yaw rate with no new or Cieslar teaches (claim 2) a first radar return of the first radar returns and a second radar return of the second radar returns (para 69)
Claim 3-4, 13-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cieslar as applied to claim 1 above, and further in view of Hawker et al (US 20190265350). Hawker teaches (claim 3) the time is a first time and the estimated radar data comprises a projection of a velocity from a second time prior to the first time to the first time (abs “determine an estimated relative position of the mobile structure based, at least in part, on the received Doppler-derived velocity and a prior estimated relative position of the mobile structure”), (claim 4) the first radar returns are associated with a first radar scan captured at the time and the time is a first time (abs, “a received Doppler derived velocity”), the second radar returns are associated with a second radar scan captured at a second time prior to the first time (abs, “a prior estimated relative position of the mobile structure”) the historical information comprises at least one of an object velocity or an object yaw rate at the second time (abs “determine an estimated relative position of the mobile structure based, at least in part, on the received Doppler-derived velocity and a prior estimated relative position of the mobile structure”), and determining the estimated radar data (para 49, “the remote sensing imagery system may be configured to determine the track, course over ground (COG), and/or speed over ground (SOG) of the remote sensing system”) comprises: determining an estimated track of the object from the second time to the first time (para 49, “a position measurement system according to the present disclosure may include a remote sensing system with an OPS configured to provide orientation data and position data. In such embodiments, the remote sensing imagery system may be configured to determine the track, ”); and estimating at least one of a depth or a velocity of at least one of the second radar  (abs, “a prior estimated relative position of the mobile structure”) returns based at least in part on the estimated track (para 49, “the remote sensing imagery system may be configured to determine the track, course over ground (COG), and/or speed over ground (SOG) of the remote sensing system”), (claim 12) receiving historical information about the object, the historical information comprising at least one of an historical velocity, an historical acceleration, a historical yaw rate, a historical orientation, or an historical position of the object, wherein the determining the subset of the radar returns comprises associating radar returns with the object based at least in part on the historical data (abs “determine an estimated relative position of the mobile structure based, at least in part, on the received Doppler-derived velocity and a prior estimated relative position of the mobile structure”), (claim 13) receiving timestamp information associated with the radar returns, wherein the determining the subset of radar returns comprises determining, based on the timestamp information, the subset of radar returns as returns within a period of time, and wherein the yaw rate is an instantaneous yaw rate determined for the period of time (Abs and para 49), (claim 14) receiving historical information comprising one or more of a previously determined yaw rate or velocity of the object; and determining, based at least in part on the historical information and the timestamp information, estimated radar data for one or more of the subset of radar returns, wherein the yaw rate is determined based at least in part on the estimated radar data (abs and para 49), (claim 15)  the estimated radar data comprises, for a radar return having first timestamp information identifying a first time, an estimated velocity of the radar return at a second time different from the first time (abs and para 49), (claim 18) the operations further comprising: receiving timestamp information determine a set of relative orientations of a water plane represented within the spatial data corresponding to a set of measurement times”), (claim 20) the operations further comprise determining a two-dimensional velocity of the object based at least in part on the estimated radar return and a plurality of additional radar returns associated with the subset of the radar data (abs and para 49). It would have been obvious to modify Cieslar to include the time is a first time and the estimated radar data comprises a projection of a velocity from a second time prior to the first time to the first time because it is merely a substitution of a well-known method to determine velocity with no new or unexpected results
It would have been obvious to modify Cieslar to include the first radar returns are associated with a first radar scan captured at the time and the time is a first time second radar returns are associated with a second radar scan captured at a second time prior to the first time the historical information comprises at least one of an object velocity or an object yaw rate at the second time and determining the estimated radar data comprises: determining an estimated track of the object from the second time to the first time and estimating at least one of a depth or a velocity of at least one of the second radar  returns based at least in part on the estimated track because it is merely a substitution of a well-known method to determine the track of an object with no new or unexpected results
It would have been obvious to modify Cieslar to include receiving historical information about the object, the historical information comprising at least one of an historical velocity, an historical acceleration, a historical yaw rate, a historical orientation, or an historical position of the object, wherein the determining the subset of the radar returns comprises associating radar returns with the object based at least in part on the historical data because it is merely a 
It would have been obvious to modify Cieslar to include receiving timestamp information associated with the radar returns, wherein the determining the subset of radar returns comprises determining, based on the timestamp information, the subset of radar returns as returns within a period of time, and wherein the yaw rate is an instantaneous yaw rate determined for the period of time because it is merely a substitution of a well-known method to determine yaw rate with no new or unexpected results
It would have been obvious to modify Cieslar to include receiving historical information comprising one or more of a previously determined yaw rate or velocity of the object; and determining, based at least in part on the historical information and the timestamp information, estimated radar data for one or more of the subset of radar returns, wherein the yaw rate is determined based at least in part on the estimated radar data because it is merely a substitution of a well-known method to determine velocity or yaw rate with no new or unexpected results
It would have been obvious to modify Cieslar to include the estimated radar data comprises, for a radar return having first timestamp information identifying a first time, an estimated velocity of the radar return at a second time different from the first time because it is merely a substitution of a well-known method to determine velocity with no new or unexpected results.
It would have been obvious to modify Cieslar to include) the operations further comprising: receiving timestamp information associated with the radar returns, wherein the determining the subset of radar returns comprises determining, based on the timestamp information, the subset of radar returns as returns within a time range 
It would have been obvious to modify Cieslar to include the operations further comprise determining a two-dimensional velocity of the object based at least in part on the estimated radar return and a plurality of additional radar returns associated with the subset of the radar 
Allowable Subject Matter
Claim 5, 8-9 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648